Citation Nr: 1201621	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-33 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, including especially as secondary to a service-connected right hip disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1990 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, reopened, but continued to deny the Veteran's claim for service connection for a low back disorder.

The RO had previously considered and denied this claim in August 2006, and both that August 2006 and subsequent November 2007 decisions adjudicated this claim on the premise that the Veteran's low back disorder was not directly incurred in or aggravated by his active military service, including on account of any injury he may have sustained in service.  He since has clarified, however, that he instead is claiming entitlement to service connection for his low back disorder as secondary to his already service-connected right hip disability (right hip arthritis).  But having said that, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that reliance upon a new etiological theory is insufficient to transform a previously denied claim into a new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  See, too, Robinson v. Mansfield, 21 Vet. App. 545 (2008) (Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  The Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion, only those explicitly raised either by the claimant or by the evidence of record.)

Despite the RO concluding otherwise, the August 2006 decision initially considering and denying this claim (albeit on a different basis than now alleged) did not become final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d) and 20.1103.  This is because he submitted his statement in support of claim (on VA Form 21-4138) in July 2007, so within one year of receiving notification of that prior August 2006 decision.  And although even he himself made reference to what he considered was new and material evidence to reopen this claim, that statement, when read liberally, was instead tantamount to a timely notice of disagreement (NOD) with that August 2006 decision.  38 C.F.R. § 20.201; see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  Moreover, and in any event, the RO reopened the claim in the November 2007 decision, albeit continued to deny this claim on its underlying merits, so there is no possibility of prejudicing the Veteran by the Board also adjudicating this claim on its underlying merits and under the theory of entitlement specifically alleged, i.e., on the notion that the low back disorder is secondary to the already service-connected right hip disability.  See Bernard v. Brown, 4 Vet. App 384, 393 (1993).


FINDING OF FACT

The weight of the competent and credible evidence is against finding that the Veteran's low back disorder was either caused by his service-connected right hip disability or has been aggravated by this disability.


CONCLUSION OF LAW

The Veteran's low back disorder is not proximately due to, the result of, or aggravated by a service-connected disability - in particular, his right hip disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in August 2007.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing him of the information and evidence not of record that was necessary to substantiate his claim, (2) informing him of the information and evidence the VA would obtain and assist him in obtaining, and (3) informing him of the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO did not provide that notice before initially adjudicating his claim in August 2006, so not in the ideal or preferred sequence, but the RO did provide this necessary notice in the interim before readjudicating his claim in the November 2007 rating decision, and even more recently in the October 2008 statement of the case (SOC) and February 2009 supplemental SOC (SSOC).  So even if, arguably, there was a timing defect in the provision of this notice, it since has been rectified ("cured") inasmuch as this claim has been reconsidered since providing all required notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  See, too, Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009) (wherein the U.S. Supreme Court made clear that VCAA notices errors in timing or content are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of showing there is a VCAA notice error and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim).  There has not been any such pleading or allegation in this particular instance.


Further, that August 2007 VCAA letter from the RO to the Veteran also advised him that a "downstream" disability rating and an effective date will be assigned if service connection is eventually granted.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

And as for the duty to assist, the RO has obtained his service treatment records (STRs) and relevant VA and private treatment records.  He and his attorney also have submitted statements in support of the claim, and the RO obtained a medical nexus opinion concerning the etiology of this claimed low back disorder, including specifically in terms of whether it is due to the Veteran's military service, such as by way of his service-connected right hip disability.  So there is the required medical nexus opinion on this determinative issue of cause and effect.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006)  There is no indication that any additional evidence remains outstanding, so the duty to assist has been met.  38 U.S.C.A. § 5103A.  

II.  Analysis - Secondary Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing disability beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306 (2011).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires competent and credible evidence:  (1) confirming the Veteran has the claimed disability - or indicating he at least has since filing the claim; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or even a diagnosis containing the word "chronic."  Subsequent manifestations of the same disease at any later date, however, remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) .

Some diseases like are arthritis are chronic, per se, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Disorders diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).


But as is specifically relevant to this particular appeal, service connection also is permissible on an alternative secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran is only compensated, however, for the degree or amount of disability over and above that existing prior to the aggravation.

Supporting medical nexus evidence usually is needed to associate the claimed disorder with a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there generally must be competent medical evidence; lay assertions generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

There are exceptions to this general rule, however, as lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), tinnitus (ringing in the ears), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather in the type instances mentioned may instead be established by lay evidence - assuming it is both competent and credible and, therefore, ultimately probative.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

All reasonable doubt material to the determination of service connection is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran asserts that his service-connected right hip disability has caused or, at the very least, aggravated his low back disorder.  He says that he experiences a great deal of pain and has difficulty sleeping, sitting, standing, and carrying heavy objects.

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is establishing the Veteran has the alleged disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without this minimum level of proof, usually in the way of a relevant diagnosis, there necessarily can be no valid claim because there is no current disability to attribute to his military service - including by way of a service-connected disability.

Concerning this threshold preliminary requirement, a private July 2005 magnetic resonance imaging (MRI) of the Veteran's  lumbar spine revealed a small central disc protrusion at the L5-L1 level causing mild ventral effacement of the thecal sack and that was seen to abut the S1 descending nerve roots.  Additionally, an October 2008 VA examination of his spine resulted in a diagnosis of lumbar spondylosis and degenerative joint disease.  Thus, there is no disputing he has low back disability.

Resolution of this appeal therefore turns, instead, on whether there also is the required attribution of this current low back disability to his military service - including, as he is specifically alleging, to his already service-connected right hip disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

But with regards to this determinative issue of secondary service connection, i.e., cause and effect, the VA compensation examination in October 2008 did not result in this required linkage between the Veteran's low back disability to his already service-connected right hip disability.  To the contrary, the October 2008 VA compensation examiner opined that the Veteran's lumbar spine disorder was less likely than not caused by or a result of his right knee and right hip disabilities (keeping in mind that service connection is in effect for arthritis affecting both his right knee and right hip).  This VA examiner explained that the Veteran's low back disability, instead, is a direct result of a primary degenerative process.  In further discussion of the underlying rationale for this unfavorable opinion, this VA compensation examiner goes on to point out that the Veteran's right hip and right knee arthritis established a genetic disposition for degenerative processes; however, the right hip and right knee arthritis did not establish causation or aggravation of his lumbar spondylosis.  It was additionally noted that his right hip and right knee degenerative changes were mild with no significant structural defects and/or mechanical malalignment.  Thus, in the absence of these anatomic findings, causation or aggravation of the lumbar spine spondylosis was unlikely, as significant bony abnormalities would be requisite to alter the normal force distribution and movement between intervetebral segments.  

This VA compensation examiner therefore has not only disassociated the low back disorder from the service-connected right hip and knee disabilities, but also more importantly has provided discussion of the underlying medical rationale for concluding against this determinative issue of causation or aggravation.  And this explanation for the opinion, not just review of the claims file, is where most of the probative value of this opinion is derived.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board additionally sees the record on appeal also contains a favorable medical nexus opinion from C. O., M.D., a VA physician who treated the Veteran in November 2008.  Unlike the VA compensation examiner, this physician determined the Veteran's right hip is "likely related to his [nonservice-connected] spinal condition."  However, upon review of this statement, the Board finds it to be of limited probative weight because no rationale was provided for this opinion; the opinion was entirely conclusory, failing to address the findings in the medical literature and the negative nexus opinion and rationale provided by the October 2008 VA compensation examiner.  Additionally, the November 2008 nexus statement failed to specify how the Veteran's right hip disability is related to his spinal disorder - specifically, whether the right hip disability has caused or aggravated the lumbar spine disorder or whether, conversely and instead, the lumbar spine disorder has caused or aggravated the right hip disability.  Secondary service connection is only warranted when the service-connected disability causes or aggravates the condition that is not service connected, not vice versa.  And this supporting statement fails to indicate the way of this posited correlation.


Also contrary to the October 2008 VA examiner's medical nexus opinion, this November 2008 VA physician's statement is unsupported by any evidence or medical literature.  Thus, the Board concludes the medical nexus opinion offered by C. O., M.D., in November 2008, suggesting a positive nexus, is less probative than the contrary VA compensation examiner's opinion offered in October 2008.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical authority over another when decision makers give an adequate statement of reasons and bases).  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position). 

The Board also acknowledges various VA treatment records dated in November and December 2008 indicating a relationship between the Veteran's service-connected disability and his lumbar spine disorder.  But these VA treatment records mostly indicate the likelihood of his right hip pain being caused by his low back disorder, in which case secondary service connection is not warranted because the pain in his right hip is being precipitated by his low back disorder.  In other words, according to this evidence, the nonservice-connected disability is causing or aggravating the service-connected disability, which, as mentioned, is the inverse of the relationship or correlation required to warrant the granting of secondary service connection.  Additionally, the Board observes that, despite the Veteran's assertions that his right hip disability is the cause of his lumbar spine disability, none of his VA treating physicians, aside from the cursory statement already discussed in November 2008, have agreed with this proposition and confirmed that this is indeed the case or even as likely as not is to warrant resolving all reasonable doubt in the Veteran's favor and granting his claim.


Moreover, these conditions at issue are not the type that are readily amenable to just lay comment regarding their etiology, so the Veteran's statements concerning this purported relationship between his low back disorder and right hip and/or knee disability are not probative of this determinative issue.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Although, as mentioned, the Veteran is entitled to the benefit of the doubt where the evidence for and against the claim is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim for service connection for a low back disorder as secondary to the service-connected right hip disability (also right knee disability) is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


